DETAILED ACTION
Claims 32 and 36-66 are pending, and claims 32, 36-46, and 63-66 are currently under review.
Claims 47-62 are withdrawn.
Claims 1-31 and 34-35 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 9/28/2022 has been entered.  Claims 32 and 36-66 remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 6/29/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 66 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 66 recites the broad recitation “below Ac1”, and the claim also recites the narrower annealing range of “between 600 and 700 degrees C” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  The examiner interprets the instant claim to refer to an annealing temperature range of between 600 degrees C and the Ac1 temperature.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 32, 36, 41-46, and 63-65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanlon et al. (WO2012120020) in view of either one of Kasuya et al. (US 2015/0086808) or ASM Handbooks (1994, Continuous hot dip coatings).
Regarding claim 32, Hanlon et al. discloses a method for producing a coated steel strip [abstract, p.8 ln.24-26]; wherein said steel has a composition as seen in table 1 below [p.3 ln.7-22].  Hanlon et al. further discloses steel properties of tensile strength being greater than 900 MPa [p.9 ln.24-28].  The examiner notes that the overlap between the disclosed steel composition and tensile strength of Hanlon et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Hanlon et al. further discloses the method of producing said steel strip including the steps of providing a cold-rolled steel, annealing said cold-rolled steel at a temperature AC3 – 40 to AC3 + 80 degrees C or below the AC3 point in a particular embodiment, quenching said steel at a rate of 30 to 80 degrees C per second to a temperature below the Ms point, and then partitioning  at a temperature less than the Ms point + 150 degrees C for 10 to 500 seconds, followed by subsequent hot dip galvanizing treatment [p.3 ln.1-33, p.6 ln.33 to p.8 ln.5, p.10 ln.10-30, 35-36].  The examiner notes that the aforementioned processing parameters of Hanlon et al. overlap with the instantly claimed ranges, which is prima facie obviousness.  See MPEP 2144.05(I).  Hanlon et al. further teaches final cooling to ambient temperature (ie. room temperature) [p.8 ln.24-26].  Alternatively, Hanlon et al. does not expressly teach cooling to room temperature after coating as claimed.  However, the examiner submits that this feature would naturally have been expected to flow from the disclosure of Hanlon et al. because the steel must naturally cool to room temperature after final processing for further use and transportation, as would have been recognized by one of ordinary skill.  See MPEP 2145(II).
The examiner further notes that the recitation of “annealing the steel sheet at an annealing temperature Ta so as to obtain...” is an instance of functional language which upon further consideration, merely requires an annealing temperature of approximately less than (AC3+20 degrees C) for 30 to 300 seconds as expressly defined by applicants [0069 of instant specification].  In other words, the examiner reasonably considers any annealing temperature and duration that meets the aforementioned annealing temperature to also be reasonably capable of obtaining a microstructure as claimed.  See MPEP 2173.05(g).  In this regard, Hanlon et al. discloses annealing at a temperature of AC3 – 40 to AC3 + 80 degrees C, or below the AC3 point in a particular embodiment, for 10 to 200 seconds [p.3 ln.21-26, p.6 ln.33 to p.7 ln.11].  Thus, the examiner submits that the overlapping annealing temperature and duration of Hanlon et al. would be entirely capable of obtaining the aforementioned microstructure.
As stated previously, Hanlon et al. discloses hot dip galvanization [p.10 ln.35]; however, Hanlon et al. does not expressly teach a hot dip galvanizing temperature as claimed.  However, the examiner submits that this feature would have been obvious in view of the prior art.  Specifically, Kasuya et al. discloses that hot dip coating baths are generally and typically kept at 400 to 500 degrees C [0110-0111].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Hanlon et al. by specifying a hot dip temperature of 400 to 500 degrees C because this temperature range is typical and generally known in the prior art (ie. well known) as taught by Kasuya et al. 
Alternatively, ASM Handbooks discloses that it is known perform hot dip coating at about 460 degrees C such that the metal bath does not overheat [p.341 col.3 In.9-11].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Hanlon et al. by specifying a hot dip temperature of about 460 degrees C such that the metal bath does not overheat. In either case, the examiner notes that the aforementioned bath temperatures of Kasuya et al. and ASM Handbooks both fall within the instantly claimed hot dipping temperature range.  See MPEP 2131.03.  Kasuya et al. further discloses that it is known to further cool the steel sheet down to room temperature after hot dip coating such that a high strength, coated sheet can be obtained [0112].
Hanlon et al. further discloses the same final microstructure constituents of martensite (including tempered martensite because tempering of martensite would have been expected in the processing of Hanlon et al. as recognized by the examiner), bainite, austenite, and equiaxed ferrite (ie. polygonal or intercritical ferrite as recognized by the examiner) [p.4 ln.16-21].  Hanlon et al. does not expressly teach the claimed ratio amounts of these microstructures.  However, the examiner submits that similar overlapping amounts would have been expected or would have naturally flowed from the steel of Hanlon et al. as will be further explained.  Specifically, these microstructures are specifically obtained by meeting the steel composition and processing recited in claim 33 [0069 spec.].  Since Hanlon et al., or Hanlon et al. in view of others above, discloses an overlapping steel composition and method of manufacture, similar overlapping amounts austenite, tempered martensite, fresh martensite, bainite, and intercritical ferrite would have been expected or would have naturally flowed absent concrete evidence to the contrary.  See MPEP 2112 & MPEP 2145(II).
Hanlon et al. is further silent regarding specific values of elongation and hole expansion ratio as claimed.  However, for the same reasons as stated above, similar overlapping mechanical property values would have been expected or would have naturally flowed in view of the above overlapping steel composition, processing, and microstructure of Hanlon et al. or Hanlon et al. in view of others.  See MPEP 2112 & MPEP 2145(II).
Table 1.
Element (wt.%)
Claim 32 (wt.%)
Hanlon et al. (wt.%)
C
0.15 – 0.23
0.18 – 0.4
Mn
2 – 2.7
1.5 – 4
C+Mn/10
Greater than 0.42
0.33 – 0.8
Cr
0 – 0.4
0 – 1
Mn+Cr
Greater than 2.25
1.5 – 5
Si
0.2 – 1.6
0.5 – 2
Al
0.02 – 1.2
0 – 1.5
Si+Al
1 – 2.2
0.5 – 3.5
Nb
0 – 0.035
0 – 0.01
Mo
0 – 0.1
0 – 0.5
Fe & Impurities
Balance
Balance


Regarding claim 36, the aforementioned prior art discloses the method of claim 32 (see previous).  Hanlon et al. does not expressly teach the specific microstructure at a point just after quenching and before reheating as claimed.  However, the examiner notes that applicants’ own specification discloses that the aforementioned features are specifically obtained by following the claimed processing steps of claim 33 [0069 spec.].  Since Hanlon et al. discloses manufacturing parameters that overlap with the claimed parameters as stated previously, the examiner submits that a similar, overlapping microstructure at a point after quenching and before reheating as claimed would have been expected or would have naturally flowed in the steel of Hanlon et al. absent concrete evidence to the contrary.  See MPEP 2112 & MPEP 2145(II).
Regarding claims 41-44, the aforementioned prior art discloses the method of claim 32 (see previous).  The examiner notes that the aforementioned steel composition of Hanlon et al. as seen in table 1 above further meets and overlaps with the instantly claimed compositional ranges, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claims 45-46, the aforementioned prior art discloses the method of claim 32 (see previous).  Hanlon et al. further teaches galvanizing with Zn [p.10 ln.3-5, 35-36].  As stated previously, either Kasuya et al. or ASM Handbooks discloses a hot dip galvanizing bath temperature of 400 to 500 degrees C or about 460 degrees C, respectively, which overlaps with the instant claim such that prima facie obviousness exists.  See MPEP 2144.05(I).  The examiner considers the aforementioned bath temperatures to correspond to an alloying temperature because alloying would naturally be expected to occur in the hot dip galvanizing bath of the prior art.  See MPEP 2145(II).  Kasuya et al. and ASM Handbooks both also teach galvanizing in a Zn bath [0040 & table3, respectively].
Regarding claim 63, the aforementioned prior art discloses the method of claim 32 (see previous).  Hanlon et al. further teaches a yield ratio of 0.6 or higher [p.9 ln.29-32].  In view of a tensile strength of greater than 900 MPa as discussed above, it is noted that a resulting yield strength of Hanlon et al. would be 540 MPa or higher as determined by the examiner.
Regarding claims 64-65, the aforementioned prior art discloses the method of claim 32 (see previous).  Kasuya et al. further teaches that cooling to room temperature after coating can be performed at a rate of 1 to 500 degrees C per second, which overlaps with the instantly claimed ranges [0115].  See MPEP 2144.05(I).
Claims 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanlon et al. (WO2012120020) in view of others as applied to claim 32 above, and further in view of Takashima et al. (US 2016/0177427).
Regarding claims 37-38, the aforementioned prior art discloses the method of claim 32 (see previous).  Hanlon et al. further discloses obtaining the cold-rolled sheet by conventional hot rolling [p.3 ln.32-37]; however, the aforementioned prior art does not expressly teach coiling and heat treatment between coiling and cold rolling as claimed. 
Takashima et al. discloses that after hot rolling, it is known to perform coiling at 550 degrees C or lower to obtain a coiled shape and control the microstructure [0078]; and intermediate annealing step before cold rolling to decrease the cold rolling load, wherein said annealing can be batch annealing performed at 450 to 800 degrees C for 10 minutes to 50 hours [0080].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by performing a coiling and batch annealing step prior to cold rolling and after hot rolling in order to control microstructure and decrease the cold rolling load as taught by Takashima et al.  The examiner notes that the overlap between the disclosed annealing parameters of Takashima et al. and that of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Claims 37 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanlon et al. (WO2012120020) in view of others as applied to claim 32 above, and further in view of Nakagawa et al. (US 2017/0306437) and Keifer et al. (US 2,664,369).
Regarding claims 37 and 39, the aforementioned prior art discloses the method of claim 32 (see previous).  Hanlon et al. further discloses obtaining the cold-rolled sheet by conventional hot rolling [p.3 ln.32-37]; however, the aforementioned prior art does not expressly teach coiling and heat treatment between coiling and cold rolling as claimed. 
Nakagawa et al. discloses that it is known to perform coiling and continuous softening annealing after hot rolling and before cold rolling to soften steel sheets and obtain hot rolled sheets for subsequent cold rolling [0130], wherein said coiling can be at 300 to 750 degrees C [0130].  Therefore, it would have been obvious one of ordinary skill to modify the method of the aforementioned prior art by performing a coiling and softening annealing step prior to cold rolling and after hot rolling in order to soften the steel sheet and obtain a hot rolled sheet as taught by Nakagawa et al.  The examiner notes that the overlap between the disclosed coiling parameters of Nakagawa et al. and that of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I). 
The aforementioned prior art and Nakagawa et al. do not expressly teach that the continuous softening annealing is performed at parameters as claimed.  Keifer et al. discloses a method of performing softening annealing on low carbon medium alloy steels, wherein said annealing is performed at above the AC1 point (approximately 638 to 690 degrees C as determined by the examiner) and held for a sufficient time such that carbides can be dissolved and softening can be achieved [claim1].  Although Keifer et al. does not specify a softening duration, the examiner notes that the composition of the prior art overlaps with that of the instant claim as stated above, and [0063 spec.] expressly states performing the claimed annealing to achieve softening prior to cold rolling.  Accordingly, one of ordinary skill would recognize that the annealing of the prior art, which suggests the same effect of softening on a similar overlapping composition, would have been expected to be performed for an annealing duration that overlaps with the instant claim.  In other words, the instant specification teaches annealing for a duration of 120 to 360 seconds after hot rolling the claimed steel to achieve softening.  Accordingly, the prior art teaches an overlapping steel composition (Hanlon & Keifer), wherein softening annealing is suggested for any duration of time that is sufficient to achieve softening (Keifer).  In view of this suggestion, the examiner submits that one of ordinary skill would have reasonably performed annealing for any duration of time sufficient to achieve softening, which appears to overlap with the claimed duration.
Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanlon et al. (WO2012120020) in view of others as applied to claim 32 above, and further in view of Kawata et al. (US 2013/0167980).
Regarding claim 40, the aforementioned prior art discloses the method of claim 32 (see previous).  The aforementioned prior at does not expressly teach holding at the quenching temperature for 2 to 8 seconds as claimed.  Kawata et al. discloses a similar method of manufacturing a high strength, multi-phase steel [abstract]; wherein said method includes a step of maintaining a holding temperature at the quenching stop point for 2 to 1000 seconds in order to desirably form martensite [0179, fig.5].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by specifying a hold duration at the quenching stop point as disclosed by Kawata et al. such that martensite can be desirably formed.
Claims 64-65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanlon et al. (WO2012120020) in view of ASM Handbooks (1994, Continuous hot dip coatings) as applied to claim 32 above, and further evidenced by Ikeda et al. (US 6,306,527).
Regarding claims 64-65, the aforementioned prior art discloses the method of claim 32 (see previous).  ASM Handbooks further discloses that cooling to room temperature after coating is performed by forced air [p.342].  As evidenced by Ikeda et al., forced air cooling after hot dip galvanizing is known to achieve cooling rates greater than 10 degrees C per second, which overlaps the instantly claimed ranges [col.6 ln.2-4].  See MPEP 2144.05(I).

Allowable Subject Matter
Claim 66 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 66 is directed to a method of producing a coated steel having a composition and microstructure as claimed by hot rolling, coiling, annealing, cold rolling, annealing, quenching, coating, etc. according to the claimed parameters.  There is no prior art of record that teaches the aforementioned limitations together.
The closest prior art of record is Hanlon et al. in view of others above.  However, as noted by applicant, Keifer et al. teaches hot roll annealing above Ac1, which is contrary to the instant claim.  Therefore, there is no prior art of record that teaches or suggests the claimed limitations of claim 66 together.

Response to Arguments
The rejections relying upon Matsuda et al. have been withdrawn in view of applicants’ amendments and remarks.
The rejections relying upon Hebesberger et al. have been withdrawn in view of applicants’ amendments and remarks.
Applicant's arguments, filed 9/28/2022, regarding the rejections over Hanlon et al. in view of others have been fully considered but they are not persuasive.
Applicant argues that Hanlon et al. fails to teach an overlapping quenching rate and quenching temperature relative to the instant claim.  The examiner cannot concur.  As stated in the above rejection sections, Hanlon et al. expressly teaches a cooling rate of 30 to 80 degrees C per second to T2, wherein T2 is low enough to achieve partial martensite transformation (ie. below martensite start point as would have been recognized by one of ordinary skill) [p.7].  These parameters overlap with the claimed ranges, which is prima facie obvious.  See MPEP 2144.05(I).
Applicant further notes that Hanlon et al. does not specify a cooling rate below 500 degrees C and therefore does not meet the instant claim.  The examiner cannot concur.  It is noted that the independent claim merely requires “cooling from an annealing temperature at a cooling rate of…” and “down to a quenching temperature…”  In other words, the independent claim does not require that said cooling rate is maintained continuously over the entire cooling duration.  Rather, the independent claim merely requires cooling at the claimed rate “from an annealing temperature”, which is met by the disclosure of Hanlon et al.  Nonetheless, as stated above, Hanlon et al. further teaches that the cooling rate of 30 to 80 degrees C is held from T1 to T2, T1 being the annealing temperature and T2 being a temperature below martensite start, which as stated above, overlaps with the claimed parameters as would have been recognized by one of ordinary skill [p.7].
 Applicant's arguments, filed 9/28/2022, regarding prior art “Takagi” have been fully considered but are moot as the previous rejections never relied upon a Takagi reference.

Conclusion
Claim 66 objected.
Claims 32, 36-46, and 63-65 rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734